DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 08 September 2020 and 30 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2013/0056767 A1) in view of Grigore et al. (US 9,764,564 B2) and in further view of Yang et al. (US 2019/0081563 A1).
As related to independent claim 1, Tanaka teaches a device comprising: a substrate; and an electrical circuit arranged on the substrate and having a first section with (i) a first plurality of light-emitting semiconductor components (Tanaka – Page 6, Paragraph 106 – Page 7, Paragraph 120 and Figures 11-12, shown below) including a plurality of light-emitting semiconductor components of a first type and at least one light-emitting semiconductor component of a further type, and (ii) a first plurality of parallel circuit paths connected in parallel with each of the parallel circuit paths of the first plurality of parallel circuit paths having a first end and an oppositely positioned further end, wherein the first ends of the parallel circuit paths of the first plurality of parallel circuit paths are electro-conductively connected to each other and the further ends of the parallel circuit paths of the first plurality of parallel circuit paths are electro-conductively connected to each other (Tanaka – Page 6, Paragraphs 108-110 and Figures 11-12, Reference #G1-G4, shown below); wherein each light-emitting semiconductor 

    PNG
    media_image1.png
    501
    398
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    488
    396
    media_image2.png
    Greyscale
	
Continuing with claim 1, while Tanaka teaches a first type and a further type of semiconductor components (Tanaka – Page 6, Paragraphs 108-110), Grigore et al. is much more clear on the depiction of the first type of semiconductor components and the wavelength ranges that are indicated and needed and relates to multiple UV light sources for curing printing inks and/or coatings (Grigore et al. – Column 1, Lines 18-67 and Column 3, Lines 1-10 & Line 45 – Column 4, Line 23 & Figures 1 & 3B, shown below).


    PNG
    media_image3.png
    247
    455
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    264
    439
    media_image4.png
    Greyscale


Continuing further with claim 1, Tanaka does not specifically teach an operating voltage sum.  However, it would have been obvious to one of ordinary skill in the art to recognize the need for determining the operating voltage sum in a parallel circuit path to ensure components of the circuit path are provided with the correct voltage and current to operate efficiently and effectively and this could be done prior to manufacturing and then using a specific DC power supply as taught by Tanaka (Tanaka – Page 4, Paragraph 68) or regulated and controlled during use by a processor or controller of Grigore et al. (Grigore et al. – Column 9, Line 39 – Column 10, Line 59).  Meanwhile, Yang et al. teaches parallel connected LED light-emitting semiconductor components (Yang et al. – Page 5, Paragraphs 43-44) and specifically teaches using sensing elements [to measure voltage sum of each path] to ensure there is no voltage difference between the paths [i.e. difference of voltage sums between paths is 0Volts] (Yang et al. – Page 5, Paragraphs 43-49).  Therefore, Yang et al. teaches wherein each parallel circuit path of the first plurality of parallel circuit paths has an operating voltage sum, which is a sum of the operating voltages of the light-emitting semiconductor components in the respective parallel circuit path; and wherein no operating voltage sum of the parallel circuit paths of the first plurality of parallel circuit paths differs by more than 0.6 V [i.e. 0.0 V] from an operating 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to specify the different types of light emitters of Tanaka with the different types of light emitters of Grigore et al. in an effort to provide specific variations which are common design choices to provide emitted light with a spectrum that is common to the need of the device (Grigore et al. – Column 1, Lines 23-31) and further specify the voltage required to operate the light-emitting semiconductors as understood by the use of a DC power supply by Tanaka and to ensure there is no voltage difference between the paths and avoid damage to the LED light strips due to unexpected changes is the output current or voltage of the power supply and controller (Yang et al. – Page 5, Paragraph 44).

As related to dependent claim 2, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach the first wavelength range is from 315 to 450 nm (Tanaka – Page 6, Paragraphs 108-110 and Grigore et al. – Column 1, Lines 53-65); or the further wavelength range is from 280 to less than 315 nm, or from 10 to less than 280 nm, or both; or the first wavelength range is from 315 to 450 nm [i.e. UVA] and the further wavelength range is from 280 to less than 315 nm [i.e. UVB], or from 10 to less than 280 nm [i.e. UCVC], or both (Grigore et al. – Column 1, Lines 22-31 & 53-65 and Column 2, Lines 35-60 & Column 7, Lines 5-42 & Column 8, Lines 28-35).
As related to dependent claim 3, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach the light-emitting semiconductor components of the first type have first operating voltages and the light-
As related to dependent claim 4, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach no light-emitting semiconductor component of a parallel circuit path of the first plurality of parallel circuit paths is connected in series with a light-emitting semiconductor component of a different parallel circuit path of the first plurality of parallel circuit paths (Tanaka – Figure 11, shown above).
As related to dependent claim 6, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach the light-emitting semiconductor components of the first type are UV-A light-emitting diodes (Tanaka – Page 6, Paragraphs 108-110 and Grigore et al. – Column 1, Lines 22-31 & 53-65 and Column 2, Lines 35-60 & Column 7, Lines 5-42 & Column 8, Lines 28-35).
As related to dependent claim 7, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach the light-emitting semiconductor components of the further type are UV-B light-emitting diodes or UV-C light-emitting diodes or a mixture of UV-B light-emitting diodes and UV-C light-emitting diodes (Grigore et al. – Column 1, Lines 22-31 & 53-65 and Column 2, Lines 35-60 & Column 7, Lines 5-42 & Column 8, Lines 28-35).
As related to dependent claim 8, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach the light-emitting semiconductor components of the first plurality of light-emitting semiconductor components are UV light-emitting diodes (Tanaka – Page 6, Paragraphs 108-110 and 
As related to dependent claim 9, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach a light source comprising the device (Tanaka – Page 2, Paragraph 35 and Figure 8b, shown below & Grigore et al. – Column 8, Lines 28-35 and Figure 3B, shown above).


    PNG
    media_image5.png
    193
    220
    media_image5.png
    Greyscale


As related to dependent claim 10, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach a printing machine comprising a light source including the device (Grigore et al. – Figures 1 & 3B, shown above).
As related to dependent claim 11, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach a method comprising the steps of: providing an item [i.e. substrate] and a light source including the device; superimposing the item with a composition; and irradiating the composition with light emitted from at least a portion of the light- emitting semiconductor components of the 
As related to further dependent claim 12, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach the step of irradiating the composition includes curing the composition (Grigore et al. – Column 6, Lines 20-46).
As related to further dependent claim 13, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach a printed product obtained by the method (Grigore et al. – Figure 3A, shown below).


    PNG
    media_image6.png
    131
    416
    media_image6.png
    Greyscale


As related to further dependent claim 14, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach a printed product obtained by the method (Grigore et al. – Figure 3A, shown below).
As related to dependent claim 15, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach an arrangement comprising: a light source including the device; and an irradiation material, wherein the light source and the irradiation material are arranged and adapted for irradiating the irradiation material with light emitted from at least a portion of the light-emitting semiconductor 
As related to dependent claim 16, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach a method comprising the steps of: providing an arrangement having a light source including the device and an irradiation material, wherein the light source and the irradiation material are arranged and adapted for irradiating the irradiation material with light emitted from at least a portion of the light-emitting semiconductor components of the first plurality of light-emitting semi-conductor components; and irradiating the irradiation material with light emitted from at least a portion of the light-emitting semiconductor components of the first plurality of light-emitting semiconductor components (Tanaka – Page 6, Paragraphs 108-110 and Figures 11-12, Reference #G1-G4, shown above and Grigore et al. – Column 4, Lines 26-65 and Figures 1, 3A, and 3B, Reference #112, all shown above).
As related to dependent claim 17, the combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach a use of a light source including the device, in a printing machine (Grigore et al. – Column 4, Lines 26-65 and Figures 1, 3A, and 3B, Reference #112, all shown above).
As related to dependent claim 18, .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka (US 2013/0056767 A1), Grigore et al. (US 9,764,564 B2), and Yang et al. (US 2019/0081563 A1) and in further view of Park et al. (US 2008/0191231 A1).
The combination of Tanaka, Grigore et al. and Yang et al. remains as applied above and continues to teach the electrical circuit has a first transverse bar and a further transverse bar (Tanaka – Figure 11, Reference #4, shown previously), but does not specifically teach a first double-T-shaped conductive track.  However, one of ordinary skill in the art would have recognized the undepicted connection between the transverse bars of Tanaka could certainly include a “double T-shaped” conductive tract.  This is a standard, well known design choice of connecting transverse bars electrically.  Meanwhile, Park et al. teaches a device with light-emitting semiconductor components [i.e. LEDs] in a package, connected in parallel and specifically teaches the electrical circuit has a first double-T- shaped conductive track including a first transverse bar, a further transverse bar, and a longitudinal bar electrically connecting the first transverse bar with the further transverse bar (Park et al. – Page 1, Paragraph 18; Page 2, Paragraph 42; and Figure 4, shown below).


    PNG
    media_image7.png
    159
    371
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fiset (US 2011/0143000 A1) teaches a device comprising an electrical circuit with multiple types of light-emitting semiconductor components arranged in parallel and/or in series to emit multiple wavelength ranges of light.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John Zimmermann/Primary Examiner, Art Unit 2853